UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended: May 31, 2012 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53400 FRESH START PRIVATE HOLDINGS, INC. (formerly River Exploration, Inc.) (Exact name of business issuer as specified in its charter) Nevada 20-5886006 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 112 North Curry Street Carson City, Nevada, 89703 (Address of principal executive offices) (775) 321-8267 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes x No o Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of July 6, 2012 the registrant had 280,920 shares of common stock, $0.001 par value, issued and outstanding. FRESH START PRIVATE HOLDINGS, INC. (Formerly River Exploration, Inc.) (An Exploration Stage Company) FINANCIAL STATEMENTS May 31, 2012 (Unaudited) 2 FRESH START PRIVATE HOLDINGS, INC. (Formerly River Exploration, Inc.) (An Exploration Stage Company) BALANCE SHEETS (Unaudited) May 31, November 30, ASSETS CURRENT ASSETS Cash $ $ TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Loan to shareholder (Note 3) Loans payable (Note 4) TOTAL LIABILITIES STOCKHOLDERS’ DEFICIT Capital stock (Note 5) Authorized 200,000,000 shares of common stock, $0.001 par value, Issued and outstanding 280,920 shares of common stock (November 30, 2011 –280,920) Additional paid-in capital Deficit accumulated during the exploration stage ) ) TOTALSTOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 3 FRESH START PRIVATE HOLDINGS, INC. (Formerly River Exploration, Inc.) (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended May 31 Six Months Ended May 31 November 1, 2006 (inception) to May 31, GENERAL AND ADMINISTRATIVE EXPENSES Office and general $ Foreign exchange gain (loss) - ) Mining expenses - Professional fees NET OPERATING LOSS ) OTHER EXPENSE Interest expense TOTAL OTHER EXPENSE ) NET LOSS $ ) $ ) $ ) $ ) $ ) BASIC LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING -BASIC The accompanying notes are an integral part of these financial statements. 4 FRESH START PRIVATE HOLDINGS, INC. (Formerly River Exploration, Inc.) (An Exploration Stage Company) STATEMENT OF STOCKHOLDERS’ DEFICIT FOR THE PERIOD FROM INCEPTION (NOVEMBER 1, 2006) TO MAY 31, 2012 (Unaudited) Common Stock Additional Share Deficit Accumulated During the Number of shares Amount Paid-in Capital Subscription Receivable Exploration Stage Total Shares issued for cash – at $0.0055 per share, November 1, 2006 $ $ $
